Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gall Gotfried on 05/27/21.

The application has been amended as follows: 

2.	(Currently Amended) A system comprising:
	processing circuitry; and	a storage device communicatively coupled to the processing circuitry, the storage device storing instructions that, when executed by the processing circuitry, configures the processing circuitry to perform operations comprising:
		receiving a first Magnetic Resonance (MR) image of a subject; 

			extracting a plurality of features from [[an]] a plurality of image points of a plurality of Magnetic Resonance (MR) images associated with a plurality of training subjects;
			receiving a plurality of CT images associated with the plurality of training subjects;
			averaging values for the plurality of training subjects associated with the plurality of CT images;			storing the plurality of extracted features in a respective dimension of a plurality of dimensions of a feature vector for [[the]]an image point of the plurality of image points;
			extracting a CT value for [[the]]an image point of the plurality of image points of a CT image of the plurality of CT images; 
			aligning a given MR image of the plurality of MR images and the CT image; 
			denoting the CT value parameter H to be the extracted CT value and the tissue value parameter to be the feature vector; and			performing a data fitting technique on the denoted CT value 

3.	(Currently Amended) The system of claim 2, wherein the operations further comprise accessing a database to retrieve training data including at least one MR image of the plurality of MR images and at least one CT image of the plurality of CT images for [[a]]the plurality of training subjects.

4.	(Currently Amended) The system of claim 3, wherein the training data include multiple CT images for at least one of the plurality of training subjects

5.	(Currently Amended) The system of claim 3, wherein the given MR image and the CT image correspond to a first of the plurality of training subjects.

11.	(Currently Amended) The system of claim 2, wherein the operations further comprising:
	for each of [[a]]the plurality of training subjects:
the given MR image;		storing the extracted features in the respective dimension of the plurality of dimensions of the feature vector for the given image point;
		extracting a given CT value for the image point of a given CT image; and
		aligning the given MR image and the given CT image.

12.	(Currently Amended) A method comprising:
	receiving, by processing circuitry, a first Magnetic Resonance (MR) image of a subject; 
	extracting, by the processing circuitry, a feature from the first MR image of the subject; and	generating, by the processing circuitry, based on a machine learning technique, a pseudo-CT image from the extracted feature of the first MR image, wherein the machine learning technique has been trained to model a relationship between a Computerized Tomography (CT) value parameter H, a tissue value parameter, and a β parameter based at least in part on:
			extracting a plurality of features from [[an]] a plurality of image points of a plurality of Magnetic Resonance (MR) images associated with a plurality of training subjects;
			receiving a plurality of CT images associated with the plurality of training subjects;
			averaging values for the plurality of training subjects associated with the plurality of CT images;an image point of the plurality of image points;
			extracting a CT value for [[the]]an image point of the plurality of image points of a CT image of the plurality of CT images; 
			aligning a given MR image of the plurality of MR images and the CT image; 
			denoting the CT value parameter H to be the extracted CT value and the tissue value parameter to be the feature vector; and		performing a data fitting technique on the denoted CT value parameter H and the tissue value parameter to compute the β parameter, such that the CT value parameter H is represented by a mathematical combination of the β parameter and the tissue value parameter, wherein the pseudo-CT image is generated as a function of the β parameter and the extracted feature of the first MR image.

13.	(Currently Amended) The method of claim 12 further comprising accessing a database to retrieve training data including at least one MR image of the plurality of MR images and at least one CT image of the plurality of CT images for [[a]]the plurality of training subjects.

14.	(Currently Amended) The method of claim 13, wherein the training data include multiple CT images for at least one of the plurality of training subjects

15.	(Currently Amended) The method of claim 13, wherein the given MR image and the CT image correspond to a first of the plurality of training subjects.

17.	(Currently Amended) The method of claim 12 further comprising:	reducing the dimensions of the feature vector; and	generating the pseudo-CT image based on the feature vector having the reduced dimensions and CT values of [[a]]the plurality of training subjects.

21.	(Currently Amended) A non-transitory computer readable medium comprising non-transitory computer readable instructions for instructing processing circuitry to perform operations comprising:
	receiving a first Magnetic Resonance (MR) image of a subject; 
	extracting a feature from the first MR image of the subject; and	generating, based on a machine learning technique, a pseudo-CT image from the extracted feature of the first MR image, wherein the machine learning technique has been trained to model a relationship between a Computerized Tomography (CT) value parameter H, a tissue value parameter, and a β parameter based at least in part on:
		extracting a plurality of features from [[an]] a plurality of image points of a plurality of Magnetic Resonance (MR) images associated with a plurality of training subjects;
receiving a plurality of CT images associated with the plurality of training subjects;
		averaging values for the plurality of training subjects associated with the plurality of CT images;		storing the plurality of extracted features in a respective dimension of a plurality of dimensions of a feature vector for [[the]]an image point of the plurality of image points;
		extracting a CT value for [[the]]an image point of the plurality of image points of a CT image of the plurality of CT images; 
		aligning a given MR image of the plurality of MR images and the CT image; 
	denoting the CT value parameter H to be the extracted CT value and the tissue value parameter to be the feature vector; and		performing a data fitting technique on the denoted CT value parameter H and the tissue value parameter to compute the β parameter, such that the CT value parameter H is represented by a mathematical combination of the β parameter and the tissue value parameter, wherein the pseudo-CT image is generated as a function of the β parameter and the extracted feature of the first MR image.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims contain all the allowable limitations as previously allow in the parent case.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793